Citation Nr: 0432102	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim for service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.  She served in Southwest Asia during the Persian Gulf 
War from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

In an August 1996 decision, the RO denied the claims for 
entitlement to service connection for PTSD and migraine 
headaches.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in August 1996.  

In September 2000, the veteran filed an application to reopen 
her claims.  In a March 2002 decision, the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claims.  The veteran submitted her notice of 
disagreement in November 2002.  In the March 2003 statement 
of the case, the RO found that the veteran had submitted new 
and material evidence to reopen a claim for PTSD, but denied 
service connection on the merits.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

The merits of the claims of entitlement to service connection 
for PTSD and migraine headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision of August 1996, the RO denied 
service connection for migraine headaches and PTSD.

2.  Some of the evidence received since 1996 is so 
significant that it must be considered in order to fairly 
decide the merits of these claims.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for PTSD and migraine headaches are 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision contained herein-that is, 
the reopening of these claims-the Board will not, at this 
time, determine whether there has been sufficient compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Factual Background

In 1995, the veteran filed claims for entitlement to service 
connection for migraine headaches and PTSD.  In an August 
1996 decision, the RO determined that the veteran had not 
submitted a well-grounded claim of service connection for 
migraine headache because there was no evidence of in-service 
treatment and no evidence of a nexus relationship between the 
condition first diagnosed in May 1994 and her service that 
had concluded in June 1992.  The RO also determined that the 
veteran had not submitted a well-grounded claim of service 
connection for PTSD because there was no confirmed diagnosis 
of PTSD and inadequate evidence to establish a stressful 
event had actually occurred.

The veteran was notified of the above decision in August 1996 
and provided her appeal rights.  She did not file an appeal 
and the decision became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105; however, the VA must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108. 

In September 2000, the veteran filed an application to reopen 
the claims for service connection for migraine headaches and 
PTSD.  Since the claims had been previously denied, that was 
a claim to reopen.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to August 1996 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

At the time of the August 1996 rating decision, the evidence 
of record included the service medical records as well as VA 
treatment and examination records.  The service medical 
records are negative for a diagnosis of migraine headaches 
during service.  VA records showed that in May 1994, the 
veteran began receiving medical care for migraine headaches. 

The evidence submitted since the August 1996 rating decision 
includes service medical records, more recent VA medical 
records, post-service records for treatment rendered at 
military facilities, and written statements from the veteran.

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen a claim for service 
connection for migraine headaches

With the exception of the cumulative nature of the veteran's 
contentions and the medical evidence showing that she has 
been diagnosed with migraine headaches, the rest of the 
evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board concludes that the veteran has now submitted 
material evidence.  One of the reasons for the denial of her 
claim in 1996 is that the headaches were not diagnosed until 
May 1994.  The veteran has submitted records for post-service 
treatment she received at military facilities while her 
husband was stationed overseas.  Specifically, there is an 
April 1993 record showing complaints of headaches for two 
years since the veteran's return from the Persian Gulf and 
diagnosis of tension headaches.  This evidence 
"contribute[s] to a more complete picture of the 
circumstances" of the origin of the veteran's headache 
disorder, to include the issue of whether they are related to 
her military service.  The evidence now shows that 
approximately 18 months before filing a claim with VA for her 
headache disorder, the veteran related a history of 
continuity of symptomatology when seeking medical treatment.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to August 1996 is new and material and serves to 
reopen the claim for service connection for migraine 
headaches.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen a claim for service 
connection for PTSD

With the exception of the cumulative nature of the veteran's 
contentions, the rest of the evidence received since 1996 is 
new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material 
(definition provided above).  

The Board concludes that the veteran has now submitted 
material evidence.  One of the reasons for the denial of her 
claim in 1996 is that a diagnosis of PTSD was not shown.  The 
veteran has submitted records for post-service treatment 
showing such a diagnosis.  This evidence "contribute[s] to a 
more complete picture of the circumstances" of the origin of 
the claimed disorder, to include the issue of whether the 
veteran has PTSD as a result of stressful experiences during 
her military service.  She has also provided information 
concerning an additional stressor, as discussed in more 
detail below.  Again, assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to August 1996 is new and material and serves to 
reopen the claim for service connection for PTSD.  However, 
the Board cannot, at this point, adjudicate the reopened 
claim, as further assistance to the veteran is required to 
comply with the duty to assist.  This is detailed in the 
REMAND below.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD and migraine headaches, 
the claims are reopened, and, to that extent only, the appeal 
is granted.


REMAND

The Board concludes VA has a further duty to assist the 
veteran in developing the now-reopened claims.  Initially, as 
a general matter, the Board notes that the veteran submitted 
a list of appointments at the VA Medical Center in El Paso, 
Texas, in November 2001, and she requested that VA obtain 
these records.  In connection with her prior claim, records 
were obtained from El Paso for treatment through February 
1995.  The information submitted by the veteran indicates, 
however, that she continued to receive treatment at that 
facility until at least April 1996.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records must be 
made since it appears the evidence is not currently complete.  

Headaches

The Board recognizes that the veteran's service medical 
records do not document in-service complaints of headaches.  
However, she is competent to report experiencing such 
symptoms during service.  The evidence currently of record 
shows treatment for and diagnosis of migraine and tension 
headaches starting in April 1993 and to the present.  Based 
on the continuity of symptomatology history provided by the 
veteran, the Board concludes the duty to assist requires 
providing her a medical examination with an opinion as to the 
etiology of her headache disorder.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994))]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation and the veteran's service records 
do not reflect receipt of medals or decorations that 
specifically denote combat with the enemy. 

First, the veteran's primary claim of a stressful event is a 
specific incident where her unit was subjected to SCUD 
attacks.  In the denial of this claim on the merits in the 
March 2003 SOC, the RO indicated that the veteran had failed 
to provide sufficient information to attempt to verify this 
stressor.  Although that is true in the context of her claim 
to reopen, review of the claims file shows an October 1995 
document wherein she stated this incident occurred in January 
1991.  Since the veteran has provided a specific date range, 
attempts should be made to corroborate her reported stressor 
by obtaining her unit records.

Second, the veteran has reported a stressful event that 
occurred during her military service when a fellow 
servicemember and close friend returned to the United States, 
only to be murdered shortly thereafter by his wife.  In the 
denial of this claim on the merits in the March 2003 SOC, the 
RO indicated that this was not a "recognized" stressor.  
The Board notes that the older version of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (DSM-III-R) excluded what was referred 
to as "simple bereavement" as the basis for a valid PTSD 
diagnosis.  However, the currently adopted DSM-IV version 
does provide that a valid stressor may be "...learning about 
the sudden, unexpected death of a family member or a close 
friend..."  DSM-IV at 424.  The veteran has submitted some 
documents confirming the death of this individual (newspaper 
accounts).  There is not, however, any medical opinion 
currently of record as to the significance of this event in 
the development of the veteran's PTSD.  On remand, the RO, as 
part of its duty to assist, should obtain such an opinion. 

The record contains a February 2001 statement from a social 
worker from the Vet Center.  The social worker's statement 
includes a diagnosis of PTSD.  These records should be 
obtained.    

It appears that the RO attempted to obtain the veteran's 
personnel files.  However, the response in December 2001 
indicated that the veteran's records were unavailable.  It is 
not clear from the record if this search was conducted under 
the veteran's maiden name, since the request identified 
"name served under" as her married name, while her DD-214 
is in her maiden name.  The Board finds that further search 
should be attempted in regards to the veteran's personnel 
records.  The Board also notes that a separation examination 
is not located in the veteran's service medical records, and 
a special request should be made to NPRC for that document.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in El Paso, 
Texas, for treatment from February 1995 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Obtain the veteran's complete 
treatment records from the Vet Center in 
Lake Worth, Florida.  

3.  Tell the veteran to send VA copies of 
any evidence relevant to these claims 
that is in her possession.  See 38 C.F.R. 
§ 3.159(b).

4.  The RO should seek to obtain the 
veteran's personnel records.  Ask that 
searches be made under her maiden name 
(found on her DD-214) and her current 
married name.  Also ask the National 
Personnel Records Center to search for a 
separation examination for the veteran.

5.  Request that USASCRUR attempt to 
document the reported stressor, including 
providing a unit history for D Battery, 
3/43 ADA, for January 1991.  Information 
obtained should be associated with the 
claims folder.  

6.  After obtaining as much of the above-
referenced evidence as is available,  
schedule the veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner(s).  The 
examiner should specifically determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  In answering this question, 
the examiner should address each of the 
DSM-IV criteria for PTSD and whether they 
have been met in this case.  For example, 
even if Criterion A1 may have been met 
based on the death of the veteran's 
friend, have Criterion A2 through F been 
met?

If a diagnosis of PTSD is appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
(i.e., the night of the SCUD attack, the 
death of a close friend).  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

7.  After obtaining as much of the above-
referenced evidence as is available,  
schedule the veteran for a VA 
neurological examination.  The claims 
file must be made available to the 
examiner(s).  The examiner should review 
the file and, after examining the veteran 
and obtaining a medical history, render 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent 
probability) that the veteran's current 
headache disorder is related to her 
military service.  The examination report 
should include the complete rationale for 
all opinions expressed.  

8.  After ensuring the examination 
reports are complete and address the 
questions asked by the Board, the RO 
should readjudicate the veteran's claims 
with consideration of all the evidence 
added to the record since the last 
supplemental statement of the case.  If a 
benefit sought is not granted, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on her claim since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



